Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-154
                        Lower Tribunal No. 18-540
                          ________________


                             Beverly Williams,
                                Appellant,

                                     vs.

               Citizens Property Insurance Corporation,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber
and Dennis J. Murphy, Judges.

     Mintz Truppman, P.A., and Timothy H. Crutchfield, for appellant.

     Quintairos, Prieto, Wood & Boyer, P.A., and Thomas A. Valdez and
Vilma Martinez (Tampa), for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     SCALES, J.
        In this first party insurance case, we address the discrete issue of

whether Florida Rule of Civil Procedure 1.140(g) precludes a party from filing

a successive motion to dismiss an amended complaint – asserting a failure

to state a cause of action – when, despite being available to the moving

party, the defense was not asserted in the moving party’s initial motion to

dismiss. We conclude that the plain language of the rule prevents the moving

party from asserting the defense in a successive motion to dismiss, but that,

based on rule 1.140(h), the defense is not waived and may be asserted in a

motion for judgment on the pleadings, at trial, or in the answer.

        I. Relevant Background

        In March 2017, property owned by appellant Beverly Williams and a

trust controlled by Williams 1 and insured by appellee Citizens Property

Insurance Company (“Citizens”) was severely damaged in a fire. Appellants

and Citizens disagreed on the scope of the loss and participated in an

appraisal process that resulted in an appraisal award.

        After Citizens paid the appraisal award, Williams, without naming the

trust as a co-plaintiff, filed a complaint against Citizens in the Miami-Dade

County Circuit Court asserting that the property was a total loss, and that,




1
    We refer to Williams and the Trust together as “appellants.”

                                        2
pursuant to Florida’s Valued Policy Law, 2 Citizens was required to pay

Williams the full limits of the policy insuring Williams’s property.

      On March 5, 2018, Citizens filed its first motion to dismiss Williams’s

complaint (“First Motion”). The sole ground asserted in Citizens’s First Motion

was that the complaint should be dismissed because Williams had failed to

join an indispensable party, to wit, Williams’s trust, the co-owner of the

property. Citizens then, on April 17, 2018, filed an amended motion to

dismiss, asserting that, because Williams’s complaint listed the wrong

property address, Citizens was not liable for the claim (“Amended First

Motion”). On May 10, 2018, appellants filed an amended complaint

correcting the two issues identified in Citizens’s First Motion and its Amended

First Motion. Appellants’ amended complaint did not alter or revise any

substantive allegations that appeared in appellants’ initial complaint.

      On June 6, 2018, Citizens filed its second motion to dismiss (“Second

Motion”), asserting that appellants’ amended complaint failed to state a

cause of action because (i) the dispute between the parties had been

resolved by the appraisal process and resulting award, and (ii) the amended



2
  Florida’s Valued Policy Law, codified in section 627.702 of the Florida
Statutes, establishes an insurer’s liability for a total loss due to a covered
peril as “the amount of money for which such property was so insured as
specified in the policy. . . .” § 627.702(1), Fla. Stat. (2017).

                                        3
complaint failed to plead facts that would establish appellants were entitled

to recovery under Florida’s Valued Policy Law. It is undisputed that the two

grounds asserted by Citizens in its Second Motion were available to Citizens

when Citizens filed its First Motion and Amended First Motion.

        The trial court granted Citizens’s Second Motion and entered the order

on appeal dismissing the amended complaint with prejudice. The trial court

denied appellants’ motion for rehearing. This appeal ensued.

        II. Analysis

        While appellants make several arguments on appeal, we address only

their procedural argument, which we find dispositive. 3 Appellants assert that

the trial court erred by granting Citizens’s Second Motion because rule

1.140(g) prohibited its filing. Specifically, appellants argue that, because the

substantive allegations of their initial complaint were identical to the

substantive allegations of their amended complaint, the defense of failure to

state a cause of action was available to Citizens when Citizens filed its First

Motion and First Amended Motion. Therefore, appellants argue, the plain

language of rule 1.140(g) did not allow Citizens to raise the defense in its

successive dismissal motion. As hyper-technical as their argument might be,

appellants are correct.


3
    We express no opinion on the merits of Citizens’s Second Motion.

                                       4
      A. The Rule’s Scheme

      Rule 1.140 governs, inter alia, when and how defenses to claims are

presented. While rule 1.140(b) requires every defense in law or fact be

presented in a responsive pleading, the rule, with regard to seven specific

defenses, gives the defendant the option to raise such defenses by motion,

rather than by responsive pleading. Fla. R. Civ. P. 1.140(b). Failure to state

a cause of action is one such defense. Fla. R. Civ. P. 1.140(b)(6). Rule

1.140(g) requires a defendant opting to raise any of these defenses in a

motion to include in the motion all other defenses or objections that may be

raised by motion and are “then available to that party.” Rule 1.140(g) reads,

in relevant part, as follows:

      If a party makes a motion under this rule but omits from it any
      defenses or objections then available to that party that this rule
      permits to be raised by motion, that party shall not thereafter
      make a motion based on any of the defenses or objections
      omitted, except as provided in subdivision (h)(2) of this rule.
      (Emphasis added).

      Rule 1.140(h)(2), specifically referenced in rule 1.140(g) and directly

relevant to the failure to state a cause of action or legal defense, reads, in its

entirety, as follows:

      The defenses of failure to state a cause of action or a legal
      defense or to join an indispensable party may be raised by
      motion for judgment on the pleadings or at the trial on the merits
      in addition to being raised either in a motion under subdivision



                                        5
      (b) or in the answer or reply. The defense of lack of jurisdiction
      of the subject matter may be raised at any time.
      (Emphasis added).

      Further, rule 1.140(h)(1) provides that a defendant’s failure to raise

defenses or objections either by motion or in a responsive pleading results

in a party’s waiver of the defense or objection, except under the

circumstances provided in rule 1.140(h)(2). Fla. R. Civ. P. 1.140(h)(1).

      Thus, rule 1.140(b) authorizes a defendant to raise certain defenses –

including failure to state a cause of action – by motion. When, however, a

defendant chooses to raise by motion any of the defenses scheduled in rule

1.140(b), the defendant, per rule 1.140(g), is prohibited from asserting, in a

successive motion, any of those scheduled defenses if the defense was

available to the defendant when the defendant filed its initial rule 1.140(b)

motion. Except that, notwithstanding rule 1.140(g)’s prohibition against

successive motions, rule 1.140(h)(2) permits a defendant to subsequently

assert the defense of failure to state a cause of action (or failure to join an

indispensable party) in the answer, a subsequent motion for judgment on the

pleadings, or at trial on the merits.

      B. Purpose of the Rule’s Scheme

      The obvious purpose of this rule’s scheme is to require a defendant to

include all of its then available defenses in a single motion to dismiss, so as



                                        6
to avoid the piecemeal litigation inherent in multiple filings directed toward a

complaint’s allegations. See Gannon v. Cuckler, 281 So. 3d 587, 592 (Fla.

2d DCA 2019); Beach Dev. Corp. v. Stimson, 159 So. 2d 113, 115 (Fla. 2d

DCA 1964) (“A motion directed to an amended pleading cannot raise

objections to retained portions of an original pleading when such objections

were available and not urged or unsuccessfully urged on motion to the

original pleading.”). But rule 1.140(h)(2) provides a defendant considerably

more leeway when asserting certain defenses that challenge the entirety of

a claim (failure to state a cause of action or to join an indispensable party

and lack of subject matter jurisdiction). See Schopler v. Smilovits, 689 So.

2d 1189, 1189 (Fla. 4th DCA 1997).

      C. Applicability to this Case

      In response to Williams’s initial complaint, Citizens opted to assert its

defenses (failure to join an indispensable party and failure to state a cause

of action based on an improper address for the subject property) via motion

(i.e., in Citizens’s First Motion and its Amended First Motion.). Neither

Citizens’s First Motion nor its Amended First Motion asserted the defenses

subsequently raised by Citizens in its Second Motion, despite their earlier

availability to Citizens: that appellants’ amended complaint failed to state a

cause of action because the parties’ dispute had been resolved by the



                                       7
appraisal process and because appellants had failed to plead facts entitling

them to recovery under the Valued Policy Law.

      The plain language of rule 1.140(g) precluded Citizens from asserting

these grounds in its Second Motion; thus, the trial court erred by granting

Citizens’s Second Motion. As hyper-technical as it might seem, we are

compelled to reverse the final order dismissing with prejudice appellants’

amended complaint, and we remand for the trial court to enter an order

denying Citizens’s Second Motion without prejudice to Citizens asserting the

defenses raised in its Second Motion in its answer, at trial or in a subsequent

motion for judgment on the pleadings, as authorized under rule 1.140(h)(2).

      Reversed and remanded with instructions.

      LINDSEY, J., concurs.




                                      8
                                       Williams v. Citizens Property Ins. Corp.
                                                           Case No. 3D20-154

      LOGUE, J., concurring in result only.

      I agree this case is a reversal. But I would reverse based on a different

procedural flaw in Citizens’ second motion to dismiss.

      The majority makes an exacting analysis of Florida Rule of Civil

Procedure 1.140(g) and concludes that the consolidation rule it contains

allows a party to file only one motion to dismiss, deeming certain defenses

not raised in the motion waived and requiring other defenses not raised in

the motion to be raised as part of a responsive pleading. While some courts

have disagreed on this point,4 I believe the majority’s interpretation is correct:

the rule was obviously intended to prevent defendants from keeping cases

in pre-pleading limbo by the device of filing successive motions to dismiss.

      Accordingly, I agree with the majority that, after Citizens’ first motion to

dismiss for failure to include a necessary party was granted and Williams

filed an amended complaint, Citizens’ successive motion to dismiss the

amended complaint for failure to state a cause of action was technically



4
 See, e.g., Albers v. Bd. of Cnty. Comm’rs of Jefferson Cnty., Colo., 771
F.3d 697, 702 (10th Cir. 2014) (collecting cases where federal courts have
disagreed on this point regarding Rule 12(b)(6) of the Federal Rules of Civil
Procedure, the federal counterpart upon which Florida’s Rule 1.140(g) is
modeled).

                                        9
unauthorized when that argument was equally applicable to the initial

complaint.

      I believe, however, the hyper-technical nature of this violation of the

rule does not rise to the level of error that would warrant reversal on appeal

of an otherwise correct ruling. Technical errors are not necessarily reversible

errors. See Fla. Stat. § 59.041 (2020) (“No judgment shall be set aside or

reversed . . . unless in the opinion of the court to which application is made,

after an examination of the entire case it shall appear that the error

complained of has resulted in a miscarriage of justice.”); Special v. W. Boca

Med. Ctr., 160 So. 3d 1251, 1257 (Fla. 2014) (recognizing “the Legislature’s

intent that [appellate] relief be granted only in the event of ‘a miscarriage of

justice’”). While there may be circumstances where a violation of this rule

impacts a party’s substantive rights, I do not see that here. In fact, sending

this matter back for this violation would appear to further prolong the

resolution of this case.

      In this regard, I note that several federal appellate courts have similarly

found harmless purported violations of the consolidation rule in the Federal

Rules of Civil Procedure which formed the model for Florida’s Rule 1.140(g).

See, e.g., Albers, 771 F.3d at 700 (“[W]e decline to decide whether the

district court’s consideration of the County’s regular rates argument was in



                                       10
technical violation of Rule 12(g)(2), because any presumed procedural error

was harmless.”); Walzer v. Muriel Siebert & Co., 447 F. App’x 377, 384 (3d

Cir. 2011) (“We need not decide whether the District Court entertained

defendants’ motions in technical violation of [Federal Rule of Civil Procedure

12(g)(2)], however, because any error in that regard would be harmless.”).

      For this reason, I would get beyond this issue. Turning to another

argument raised, Citizens’ second motion to dismiss relied upon 222 pages

of unauthenticated documents and photographs not attached to the

amended complaint. The documents appear to be part of the claims process,

but I would reject Citizens’ argument that documents related to the claims

process were necessarily incorporated into the amended complaint. Citizens’

second motion to dismiss was a sort of procedural platypus: part motion to

dismiss and part summary judgment.

      “A motion to dismiss is not a substitute for a motion for summary

judgment, and in ruling on a motion to dismiss a complaint the trial court is

confined to consideration of the allegations found within the four corners of

the complaint.” Migliazzo v. Wells Fargo Bank, N.A., 290 So. 3d 577, 578–

79 (Fla. 2d DCA 2020) (quoting Baycon Indus., Inc. v. Shea, 714 So. 2d

1094, 1095 (Fla. 2d DCA 1998)). “The motion does not provide authority to

the trial court to look beyond the complaint to consider the sufficiency of the



                                      11
evidence which either party is likely to produce.” Id. (quoting Al-Hakim v.

Holder, 787 So. 2d 939, 941–42 (Fla. 2d DCA 2001)).

     Accordingly, I would reverse because the argument contained in

Citizens’ second motion to dismiss and accepted by the trial court improperly

went beyond the four corners of the amended complaint. See, e.g.,

Migliazzo, 290 So. 3d at 578–79.




                                     12